Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about December 14, 2001, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint, alleging that plaintiff was subjected to impermissible workplace discrimination by reason of a medical disability, was properly dismissed since defendant employer set forth a legitimate, nondiscriminatory reason for the alleged adverse employment action and plaintiff did not, in response, meet his burden to raise a triable issue as to whether defendant’s proffered reason was a mere pretext (see Ferrante v American Lung Assn., 90 NY2d 623, 630-631 [1997]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Nardelli, J.P., Sullivan, Friedman, Marlow and Gonzalez, JJ.